Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed Provisional Application No. 62/510,669, filed 05/ under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) has been acknowledged. 
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/07/2018 are in compliance with the provisions of 37 CFR 1.97. 
Applicant should note that the large number of references in the attached IDSs have been considered by the examiner in the same manner as other documents in
Office search files are considered by the examiner while conducting a search of the
prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action. Please see MPEP 2004, which in part provides guidance as follows:
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to Applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. 
This information is necessary for examination in order to fulfill Applicant's request for consideration of all 441 US Patent & Patent Application publications, 53 Foreign patent documents and 123 Non-Patent Literatures reference documents cited in the IDS filed on 12/07/2018.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-11, 14-15 and 17-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tesar in the publication (US 2015/0085095 A1).
Regarding claim-1 Tesar discloses a surgical visualization system for providing visualization of a surgical site a medical apparatus for providing visualization of a surgical site (Abstract), said surgical visualization system comprising: a first support comprising a first movable arm (Figure: A) below annotated from (Fig.1A) of Tesar shows a first support with a movable arm (7), 
a viewing platform mounted to a distal end of the first movable arm the (Figure:A) shows, a viewing platform (9) mounted at the distal end of the arm (7), 
said viewing platform configured to display images for viewing by a user at said viewing platform (¶:[0042] recites, the viewing platform 9 is used by the surgeon ; 

    PNG
    media_image1.png
    688
    574
    media_image1.png
    Greyscale













a second support comprising a second movable arm, the second support separate from the first support (Figure: A) further shows a second support (as ; 
a camera mounted to a distal end of the second movable arm as shown in the (Figure: A) above, a camera (18) mounted at the distal end of the second movable arm, Tesar also discloses, the camera (18) can be located elsewhere such as on a separate platform with articulated arm, as recited in (¶:[0074]), 
said camera is configured to provide a surgical microscope view of a surgical site that can be viewed by said user at said viewing platform (¶:[0020] recites, the camera is designed to provide a surgical microscope view of the surgical site); 
and a control system comprising electronics configured to receive input from the user to move the second movable arm so as to adjust the position and/or orientation of the camera in response to the input from the user (¶:[0020] recites, the medical apparatus includes a movement control system configured to move the camera relative to the binocular viewing assembly, the movement control system having a control member operatively coupled to the movement control system to translate the camera relative to the binocular viewing assembly, and ¶:[0042] recites, user can adjust the position and/or orientation of the surgical cameras without moving the oculars microscope).
Regarding claim-2 Tesar discloses system of claim-1, Tesar further discloses wherein at least one of the first support and the second support is mounted to at least one of a floor of a surgical operating room (Figure: A) above, shows the first 
Regarding claim-4 Tesar discloses system of claim-1, Tesar further discloses wherein the viewing platform comprises a binocular viewing assembly comprising a pair of oculars (Figure: A) shows platform (9) comprises a binocular viewing assemble (11), a housing, and at least one display in said housing (¶:[0020] recites, the binocular viewing assembly having a housing and at least one display disposed in the housing).
Regarding claim-5 Tesar discloses system of claim-1, Tesar further discloses wherein said electronics are configured to recognize at least one gesture of the user and to move the second movable arm so as to adjust the position and/or orientation of the camera in response to the at least one gesture (¶:[0043] recites, the electronics in the viewing platform has gesture recognition system, and ¶:[0020] recites, a movement control system designed to translate the camera relative to the binocular viewing assembly along at least a first axis and a second axis and to rotate the camera relative to the binocular viewing assembly).
Regarding claim-6 Tesar discloses system of claim-5, Tesar further discloses wherein the at least one gesture comprises one or more of a position, an orientation, and a direction or pattern of motion of one or more of the user's hands, an object held in a hand of the user, or a surgical tool held in a hand of the user 
Regarding claim-7 Tesar discloses system of claim-1, Tesar further discloses wherein moving the second movable arm comprises articulating the second moveable arm to modify one or more of a position and orientation of the camera (¶:[0023] recites, the camera is attached to the arm which is controlled by a movement control system for articulating that arm).
Regarding claim-8 Tesar discloses system of claim-1, Tesar further discloses wherein the electronics is configured to provide iso-centric positioning of the camera with respect the surgical site (¶:[0054] recites, a isocenter positioning system  includes a single track or guide configured to move the orientation of the camera, wherein isocenter capabilities are achieved by articulating arms, electro-mechanical elements, curved friction plates, etc.).
Regarding claim-9 Tesar discloses system of claim-1, Tesar further discloses wherein moving the second movable arm comprises moving the camera such that the camera is substantially pointed at a single point during said moving (¶:[0054] recites, isocenter positioning system is configured to move the orientation of the camera such that it is substantially pointed at a single point). 
Regarding claim-10 Tesar discloses system of claim-1, Tesar further discloses wherein the electronics is further configured to adjust at least one operating parameter of the camera (¶:[0058] recites, fine focusing for the camera is accomplished electronically).
Regarding claim-11 Tesar discloses system of claim-1, Tesar further discloses wherein the surgical visualization system is configured such that the second movable arm moves said camera in five degrees of freedom comprising positions x, y, ad z, and angles φ and θ and not in a sixth degree of freedom, angle ψ, thereby reducing disorientation caused by movement in ψ (¶:[0097] recites, the movement control system for camera allow for rotation along axis 10135 of the movement control system 10130 and/or along axis 10140 which is parallel with the z-axis, moreover the movement control system can allow translation along both the x-axis and y-axis), which is illustrated in (Fig.8), in total there are five degrees of freedom.
Regarding claim-14 Tesar discloses system of claim-1, Tesar further discloses wherein said first support comprises a post or a stand as shown in (Figure: A) above, the first support is a horizontal stand.
Regarding claim-15 Tesar discloses system of claim-1, Tesar further discloses wherein said first support is attached to a floor of a surgical operating room as shown in the figure above the first support is attached to the floor of the operating room through the platform assembly with the vertical post (12a).
Regarding claim-17 Tesar discloses system of claim-1, Tesar further discloses wherein said second arm comprises an articulated arm (¶:[0023] recites, the arm where the camera is attached is controlled by the movement control system for articulating that arm).
Regarding claim-18 Tesar discloses system of claim-1, Tesar further discloses wherein said viewing platform is suspended from said first movable arm as shown in (Figure: A) above the viewing platform (9) is suspended from the first arm (7).
Regarding claim-19 Tesar discloses system of claim-1, Tesar further discloses wherein said viewing platform is configured to be swung on said first moveable arm so as to be positioned in front of said user's face and is configured to be swung on said first moveable arm out of the way of the user such that said user can view and access said surgical site without said viewing platform providing an obstruction (¶:[0048] recites, the user can pivot and move the arm to re-orient and/or re-position the viewing platform 9).
Regarding claim-20 Tesar discloses system of claim-1, Tesar further discloses wherein said viewing platform is configured to display images from one or more additional camera (¶:[0040] recites, to improve visualization of the surgical site, the device can be provided with multiple integrated cameras, where each camera may capture a distinct view of the surgical site).
Regarding claim-21 Tesar discloses system of claim-1, Tesar further discloses wherein said one or more additional cameras comprises an endoscope camera, a camera on a surgical tool, an exoscope camera, a camera providing a surgical microscope view or any combination thereof (¶:[0051]) recites, the system may include additional visualization devices introduced into the body such as endoscopes, laparoscopes, arthroscopes, etc. 
Regarding claim-22 Tesar discloses system of claim-1, Tesar also discloses the system further comprising a camera configured to provide a surgical microscope view of said surgical site in communication with said viewing platform for viewing images from said camera providing a surgical microscope view (¶:[0014] the image processing system is configured to receive video images acquired by the video camera and provide video images to the ocular of the microscope, and (¶:[0045] further recites, the displayed video viewed through the viewing platform 9 may comprise a composite video formed from two or more of the cameras on the surgical tool).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12-13 and 16   are rejected under 35 U.S.C. 103 as being unpatentable over the publication (US 2015/0085095 A1) by Tesar. 
Regarding claim-3 Tesar discloses system of claim-1, Tesar does not specifically recites wherein at least one of the first support and the second support is movable relative to a patient, however from (Fig.1A) of Tesar It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform where with vertical pole (12a) is attached, to be movable on the floor, which means it would be movable relative to a patient. 
Regarding claim-12 Tesar discloses system of claim-1. 
Tesar does not particularly recite: wherein the surgical visualization system is not integrated with a system configured to perform robotic surgery, however considering the whole disclosure and all the drawings there is no indication that the visualization system is integrated with a robotic surgical system.   
Regarding claim-13 Tesar discloses system of claim-1, Tesar does not explicitly disclose wherein second arm comprises a robotic arm, however recites: the arm where the camera is attached is controlled by the movement control system for articulating that arm (¶:[0023]), and it would have been obvious at to one of ordinary  
Regarding claim-16 Tesar discloses system of claim-1, Tesar does not explicitly disclose wherein said first support is on wheels or on a track mounted to the floor, ceiling, or wall of the surgical operating room, however It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform by attaching wheels on it, to achieve a predictable advancement to the visualization system to be movable on the floor of surgical room.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are: 
(US 2017/0119493 A1) by Bailey et al. discloses an image guided medical procedures, and more specifically to an end effector for a medical procedure positioning device employing a dynamic positioning system.
(US 2017 by Jochinsen et al. discloses an optical system configured to display a composite image includes a projection system that overlays a projected image onto a projected image plane, wherein the optical system includes at least two eyepieces through which the composite image is viewable to a user and a lens system having a subject image plane viewable through the at least two eyepieces.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792